      Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 1 of 8 PageID #:369




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    HUDSON SPECIALTY INSURANCE                     )
    COMPANY,                                       )
                                                   )             Case No. 19-cv-6293
               Plaintiff,                          )
                                                   )             Judge Robert M. Dow, Jr.
          v.                                       )
                                                   )
    JAMES A. JOSEPH D.O. MEDICAL                   )
    AND WELLNESS CENTER S.C., et al.,              )
                                                   )
               Defendants.                         )


                              MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant James A. Joseph and Defendant Medical and Wellness

Center’s (collectively “Joseph”)1 motion to stay [27]. For the reasons set forth below, the motion

is denied. As a matter of housekeeping, Plaintiff Hudson Specialty Insurance Company indicated

in its most recent status report [36] that it may file an amended complaint. Plaintiff is given leave

to file an amended complaint by July 10, 2020. Joseph is given until August 7, 2020 to respond to

the amended complaint. The case is set for further status hearing on August 18, 2020 at 9:00 a.m.

I.       Background

         This case arises out of alleged injuries sustained by the plaintiff in the underlying lawsuit,

Bashair Daraghmeh, after receiving a cosmetic injection of Xeomin (the Daraghmeh Action). 2

Daraghmeh claims that Defendant Eman Zeidan negligently injected the Xeomin, causing


1
 The instant case names Joseph’s company, Medical and Wellness Center, as a defendant. For simplicity’s
sake, the Court refers to them collectively as Joseph. There are also several other defendants in both the
underlying action and the instant case who have not joined in the instant motion.
2
 The underlying action, Daraghmeh v. Vasylionis, No. 2017 L 13224, remains pending in Cook County
Circuit Court. As of May 18, 2020, this suit remains set for trial in November 2020.
      Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 2 of 8 PageID #:370




blindness in one eye. Daraghmeh also brings a negligent hiring claim against Defendant Dr. James

Joseph, claiming that he failed to conduct due diligence before he brought Zeidan on board as a

contractor. Daraghmeh claims that Zeidan lied on her job application, in that she is not a resident

nurse as she claimed. According to Daraghmeh, Joseph’s failure to figure this out was negligent.

        Plaintiff here, Hudson Specialty Insurance Group, filed a complaint in this Court seeking

rescission of an insurance policy it entered into in July 2017 with Joseph. Plaintiff claims that the

policy must be rescinded because Joseph made material misrepresentations in his policy

application as to procedures he had in place for vetting employees and contractors (Count I). In

the alternative, Plaintiff seeks a declaration that the underlying claim is not covered because: (a)

the policy excludes this claim as Joseph was aware of the botched injection before applying for

the policy (Count V); (b) public policy forbids reimbursement for “known losses” such as this

(Count VI); (c) the policy excludes claims arising from medical procedures performed by

unlicensed persons (Count VII).

        Before the Court is Defendant’s motion to stay [27] proceedings pursuant to Maryland Cas.

Co. v. Peppers, 64 Ill.2d 187 (1976).

II.     Legal Standard

        As discussed below, Plaintiff raises doubts as to whether this Court is bound by Peppers

and its progeny. The issue, however, was only cursorily briefed by both parties. Accordingly, the

Court examines the motion to stay under both the standard framework used by federal courts and

Illinois’s Peppers doctrine. At present, Joseph’s motion fails under both tests, so the Court need

not broach the conflict of laws issues raised by Plaintiff.




                                                  2
    Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 3 of 8 PageID #:371




       A.      Motion to Stay

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “The party requesting

a stay bears the burden of showing that the circumstances justify” it. Nken v. Holder, 556 U.S. 418,

433–34 (2009). In deciding whether to enter such a stay, courts consider the following factors: “(i)

whether a stay will unduly prejudice or tactically disadvantage the non-moving party, (ii) whether

a stay will simplify the issues in question and streamline the trial, and (iii) whether a stay will

reduce the burden of litigation on the parties and on the court.” Pfizer Inc. v. Apotex Inc., 640 F.

Supp. 2d 1006, 1007 (N.D. Ill. 2009) (citation omitted). “[I]f there is even a fair possibility that

the stay * * * will work damage to some one else,” the party seeking the stay “must make out a

clear case of hardship or inequity in being required to go forward.” Landis, 299 U.S. at 255.

       B.      The Peppers Doctrine

       Illinois courts have held that declaratory complaints regarding insurance coverage are

premature when they present for decision in the coverage action any “ultimate facts” that otherwise

would be resolved in the pending underlying liability case. Peppers, 64 Ill.2d 187, 196–97. See

also State Farm Fire & Cas. Co. v. Shelton, 176 Ill. App. 3d 858, 863, (1st Dist. 1988) (“Illinois

case law holds that when a declaratory judgment court is asked to declare whether an insured’s

conduct is covered under a policy, it must not determine disputed factual issues that are crucial to

the insured’s liability in the underlying personal injury lawsuit.”). Under this so-called

“prematurity doctrine,” declaratory judgment should not be used to force the parties to an injury

action “to have a dress rehearsal of an important issue expected to be tried in the injury action.”

Shelton, 176 Ill. App. 3d at 865 (citation omitted). At the same time, the Peppers doctrine does not



                                                 3
       Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 4 of 8 PageID #:372




preclude declaratory judgments on issues that do not decide an ultimate fact in the underlying case.

Twin City Fire Insurance Company v. Law Office of John S. Xydakis, P.C., 407 F. Supp. 3d 771,

778–779 (N.D. Ill. 2019) (collecting Illinois cases).

III.     Analysis

         Joseph seeks to stay the present action under the Peppers doctrine, arguing that the relevant

facts here (Joseph’s vetting protocols) speak to a contested ultimate fact in the underlying action

(his negligence in hiring Zeidan). Plaintiff counters that (a) Peppers does not require staying the

action at this early stage, where Joseph has not even alleged that any facts before this Court are in

dispute; (b) in the alternative, the declaratory judgment counts should not be stayed, as they will

not require the determination of any disputed fact related to the Daraghmeh Action; (c) Indiana, as

opposed to Illinois law, governs the insurance policy, so Peppers is not controlling; and (d)

Peppers does not even apply to lawsuits asking for rescission.

         First, Defendants’ motion regarding Count I is denied as premature. Peppers prevents the

Court from adjudicating the “ultimate” facts in a pending merits action or determining “disputed

factual issues that are critical to * * * liability.” Shelton, 176 Ill. App. 3d at 865 (emphasis added).

Here, the relevant ultimate fact in the Daraghmeh Action will be whether Joseph negligently vetted

Zeidan. The contested insurance policy, however, does not discuss negligence per se. Rather,

Joseph’s insurance is (allegedly) subject to rescission if one of three conditions was true in July

2017: (a) Joseph failed to consistently vet independent staff; (b) Joseph failed to periodically vet

independent staff; (c) Joseph did not have a credentialing process in place to verify staff’s

qualifications. These factors may be relevant to determining Joseph’s liability in the Daraghmeh

Action, but they are not coterminous with it and are therefore not ultimate facts. See Fremont

Compensation Ins. Co. v. Ace-Chicago Great Dane Corp., 304 Ill. App. 3d 734, 742–43 (1st Dist.



                                                   4
     Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 5 of 8 PageID #:373




1999) (“[A]n ultimate fact is one which would estop the plaintiff in the underlying case from

pursuing one of his theories of recovery.”) (quotation marks and citation omitted).

        The facts here are also not currently in dispute: Joseph has yet to answer the complaint and

has heretofore studiously avoided addressing any of the specific facts that will be at issue in this

litigation. Compare, e.g., [30 at 3 (“[T]he allegations against [Joseph] in the underlying case are

contested.” (emphasis added)]; with Lexington Ins. Co. v. Board of Educ. of Lake Forest

Community High School Dist. 115, 2012 WL 74778, at *2 (staying case when defendant explained,

after answering the complaint, that two specific facts relevant to the underlying case were

disputed); cf. also TIG Ins. Co. v. Canel, 389 Ill. App. 3d 366, 374 (1st Dist. 2009) (trial court did

not abuse its discretion by staying case pursuant to Peppers after the answer identified which facts

were contested). Obviously, if Joseph does not dispute Plaintiff’s allegations, then this Court

would not be stepping on the trial court’s toes by entertaining and ruling on a summary judgment

motion concerning uncontested facts.3 Because Joseph’s arguments continue to leave that door

open, a stay is not warranted at his juncture.4 And, balancing the equities, the Court concludes that

Joseph has not met his burden in demonstrating that a stay is warranted—indeed, because

negligence and the facts at issue here are not coterminous, there would not be any judicial economy


3
  Joseph further claims that he should not be made to admit anything in this litigation, lest he be precluded
from contesting an admitted fact in the Daraghmeh Action or have his admission used against him. These
arguments are perplexing to say the least. Either the facts are in dispute (in which case a stay is warranted
under Peppers), or they are not. And when Joseph is asked pointed questions about his vetting practices,
his answers should not depend on the case caption. To be clear, Peppers at most requires a stay when a
factual issue relevant to the underlying case is disputed—but a stay is not warranted when the concern is
that a party will have to admit that there are no disputed facts.
4
  Moreover, based on the underlying case’s current timeline (projecting a trial at the end of this year), it
seems extremely unlikely that this Court will actually be asked to adjudicate or determine anything before
the Daraghmeh trial wraps up. See TIG Ins. Co. v. Canel, 389 Ill. App. 3d 366, 373–75 (1st Dist. 2009)
(reviewing Peppers and its progeny, and explaining that Peppers only bars premature “resolution” of
contested issues in the declaratory case, though a district court does not abuse its discretion in staying a
case after an answer is filed).


                                                     5
    Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 6 of 8 PageID #:374




in waiting the underlying litigation out. Likewise, even if Joseph prevails at trial, the instant

insurance dispute will still be a live controversy.

       Second, Defendants’ motion with regards to Counts V, VI, and VII is denied. Illinois courts

have allowed partial stays under Peppers where alternative claims do not rest on disputed facts.

See Landmark American Ins. Co. v. NIP Group, Inc, 356 Ill. Dec. 877, 894–95 (Ill. App. Ct. 2011).

The allegations in Counts V and VI (related to whether Joseph knew of the botched injection before

applying for the policy) do not go to the underlying issues of Joseph’s supposed hiring blunders,

and therefore there is no Peppers problem. Xydakis, 407 F. Supp. 3d at 779. And Joseph does not

contest that Zeidan is not a registered nurse, see generally [30], meaning that there is no Peppers

problem for Count VII either. Shelton, 176 Ill. App. 3d at 863.

       Balancing the equities, the Court comes to the same conclusion. Piecemeal discovery may

not be the most efficient option (assuming Joseph can successfully renew his motion regarding

Count I), but neither is unnecessarily delaying what should be fairly straightforward fact-finding

regarding who knew what when. Given that it has been almost three years since Joseph submitted

the policy application at issue here, Plaintiff could be prejudiced by further delaying discovery on

this critical point, and Defendants’ motion hardly makes out a clear case of hardship if a stay is

not granted. See Landis, 299 U.S. at 255. Allowing discovery into Joseph’s cognizance of the

brewing Daraghmeh Action is especially appropriate here, because discovery into that issue is

unlikely to have been collected in the underlying action. Moreover, as above, Plaintiff may have

to litigate these issues regardless of whether Joseph prevails in the Daraghmeh Action.

       Before the parties can proceed, however, a bit of housekeeping is in order. Since Plaintiff

filed its complaint in this case, the Daraghmeh plaintiff amended her complaint in the underlying

lawsuit. Plaintiff has indicated its interest in amending its complaint here to better reflect the



                                                  6
      Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 7 of 8 PageID #:375




nuances of the underlying action. [36.] This makes sense and should assist the parties in moving

forward more efficiently with this litigation. Accordingly, Plaintiff is given leave to file an

amended complaint by July 10, 2020; Joseph is given until August 7, 2020 to respond to the

amended complaint.

        Joseph may also renew his motion as to Count I at the very least after an answer has been

filed, assuming that he intends to dispute any of the facts discussed above (or any new facts that

are presented in the forthcoming amended complaint).5 Upon such a renewal, however, all parties

should be prepared to discuss two choice of laws issues. First, is the Peppers doctrine substantive

state law such that a federal court sitting in diversity must apply it pursuant to Erie R. Co. v.

Tompkins, 304 U.S. 64 (1938), and its progeny? Second, assuming that Erie would require

applying Peppers in some circumstances, which state’s law applies here? That is, under Illinois

choice of law rules, see Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941), would

Peppers apply in a dispute arising under an insurance policy formed under another state’s law? If

not, under which state’s law was the instant policy formed?

IV.     Conclusion

        For the reasons set forth above, Defendant Joseph’s motion to stay [27] is denied. Plaintiff

is given leave to file an amended complaint by July 10, 2020. Joseph is given until August 7, 2020

to respond to the amended complaint. This case is set for further status hearing on August 18, 2020

at 9:00 a.m.




5
  The Court need not address Plaintiff’s additional alternative theory that Peppers does not apply to
rescission actions (or, put more accurately, that Joseph has not demonstrated that Peppers applies to
rescission actions). That said, such a reading seems to contravene the stated rationale for the Peppers
doctrine, which is to avoid duplicative litigation. See Shelton, 176 Ill. App. 3d at 865.


                                                  7
    Case: 1:19-cv-06293 Document #: 38 Filed: 06/08/20 Page 8 of 8 PageID #:376




Dated: June 8, 2020                         ____________________________
                                            Robert M. Dow, Jr.
                                            United States District Judge




                                        8
